In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-055 CV

____________________


IN THE INTEREST OF G.L.A., JR., E.L.A. AND R.R.A.




On Appeal from the 258th District Court
San Jacinto County, Texas

Trial Cause No. 10,364




MEMORANDUM OPINION (1)
	This is an appeal in a case filed under the Uniform Interstate Family Support Act
("UIFSA").  See Tex. Fam. Code Ann. §§ 159.001-.901 (Vernon 2002 & Supp. 2004). 
The appellant, Karen Ellen Alexander, filed a motion for enforcement of a registered
Maryland divorce decree.  On November 5, 2003, the trial court entered the following
order:
		On August 27, 2003, the Court heard this case.  After hearing
evidence and arguments of counsel, the Court finds that Maryland is the
more appropriate forum for this case to be heard.  Therefore the Court
declines to exercise jurisdiction over this cause.

		IT IS ORDERED that the current employer's withholding order and
child support lien remain in force until further court order.
		IT IS SO ORDERED.  

	On Jule 2, 2004, the appellee, Gregory Lee Alexander, filed a motion to dismiss
the appeal, in which the appellee argues that the trial court's order is interlocutory and not
appealable.  We agree.  We have jurisdiction to entertain appeals from final orders and
from certain interlocutory orders, none of which apply here.  See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014 (Vernon Supp. 2004).  Although it declined to exercise its
jurisdiction over the case, the trial court did not dismiss it.  The order is not a final
judgment because it neither dismisses the case nor disposes of the appellant's motion for
enforcement on its merits, either expressly or through language of finality. 
	Accordingly, the appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered July 1, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.